Citation Nr: 0815835	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  07-03 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for gioblastoma multiforme, 
status post resection, radiotherapy, and chemotherapy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Parker, Counsel




INTRODUCTION

The veteran served on active duty from December 1979 to 
February 1987.  He also reported nine years of service with 
the US Army National Guard in Puerto Rico until June 2006.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  

This case has been advanced on the Board's docket due to a 
serious illness of the appellant.  See 38 U.S.C.A. §7107 
(West 2002 & Supp. 2007); 38 C.F.R. 
§ 20.900(c) (2007).


FINDING OF FACT

The veteran's gioblastoma multiforme, status post resection, 
radiotherapy, and chemotherapy, was not chronic in service; 
was not continuous after service separation; and there is no 
competent medical evidence that such disability is related to 
service, including Reserve service. 


CONCLUSION OF LAW

Gioblastoma multiforme, status post resection, radiotherapy, 
and chemotherapy, was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101, 1101, 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.6, 
3.102, 3.159, 3.303, 3.304 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The duty to notify provisions of the statute and implementing 
regulations apply to claims to reopen based on new and 
material evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

A VA notice and duty to assist letter dated in October 2004 
satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159, as it informed the appellant of what 
evidence was needed to establish the benefits sought, of what 
VA would do or had done, and what evidence the appellant 
should provide, informed the appellant that it was the 
appellant's responsibility to make sure that VA received all 
requested records that are not in the possession of a Federal 
department or agency necessary to support the claim, and 
asked the appellant to send in any evidence in the 
appellant's possession that pertains to the claim.  

The Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claim 
that VA has not sought.  VA medical records, private medical 
evidence, records from the US Social Security Administration, 
and other lay statements have been associated with the 
record.  The Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence that might be 
relevant to the issue on appeal, and that VA has satisfied 
the duty to assist.   

The Board notes that the veteran's service medical records 
are unavailable.  
Pursuant to the duty to assist, VA requested the veteran's 
service medical records, including request to the National 
Personnel Records Center for active duty service records.  VA 
also made numerous requests for the veteran's Reserve service 
medical records from the Puerto Rico Army National Guard 
until a response was received (February 2006) that no records 
were found.  VA then sent the veteran a letter requesting the 
veteran to send to VA any service medical records in his 
possession, and to try to provide alternative evidence that 
would support the claim.  A July 2006 VA memorandum documents 
VA's efforts to obtain these records and notify the veteran 
of their unavailability.  

In this case, a remand is not needed for additional VA 
examination and medical nexus opinion because there is no in-
service event, injury, or disease to which the diagnosed 
post-service gioblastoma multiforme could be related by 
competent medical opinion.  The evidence is otherwise 
sufficient to decide this claim.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006); 38 U.S.C.A.  § 5103A(d)(2), 38 C.F.R. 
§ 3.159(c)(4)(i).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  Such notice 
was sent in March 2006.  In the present appeal, because the 
service connection claim is being denied, and no effective 
date or rating percentage will be assigned, the Board finds 
that there can be no possibility of any prejudice to the 
appellant under the holding in Dingess, supra.  

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, 
including by submission of evidence and arguments presented 
by the representative organization.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide the appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection for Gioblastoma

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303(a).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  See 
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Where a veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases such as tumors of the 
brain, to a degree of 10 percent or more within one year from 
separation from service, such diseases may be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

VA law provides that active military, naval, or air service 
includes any period of active duty for training (ACDUTRA) 
during which the individual concerned was disabled or died 
from a disease or injury incurred in or aggravated in line of 
duty.
ACDUTRA is, generally, full-time duty in the Armed Forces 
performed by reserves for training purposes.  38 C.F.R. § 
3.6(c)(1) (2007).

 VA law provides that active military, naval, or air service 
includes any period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled or died 
from injury incurred in or aggravated in line of duty.  38 
U.S.C.A. § 101(21), (24) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.6(a), (d) (2007); Biggins v. Derwinski, 1 Vet. App. 474, 
477-78 (1991).  Active service also includes a period of 
inactive duty training during which an individual was 
disabled or dies from an acute myocardial infarction, cardiac 
arrest, or cerebrovascular accident.  38 U.S.C.A. § 101(24).   
Service connection for a person on inactive duty for training 
is permitted only for injuries, not diseases, incurred or 
aggravated in line of duty.  See Brooks v. Brown, 5 Vet. App. 
484, 485 (1993).  VA's General Counsel has held that it was 
the intention of Congress when it defined active service in 
38 U.S.C.A. § 101(24) to exclude inactive duty training 
during which a member was disabled or died due to non-
traumatic incurrence or aggravation of a disease process.  
VAOPGCPREC 86-90.  The Court has held that VA service 
connection compensation presumptions do not apply to ACDUTRA 
or INACDUTRA service.  Biggins, 1 Vet. App. at 477-78.

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2). 

The veteran contends that his gioblastoma multiforme (status 
post resection, radiotherapy, and chemotherapy) had its 
origin in active duty service, and that service connection 
should be granted.  He asserts that he contracted gioblastoma 
multiforme (grade 4 of the left temporal lobe) while on 
active duty.  

There is no competent medical evidence that the veteran's 
gioblastoma multiforme is related to active duty service from 
December 1979 to February 1987.  The veteran's gioblastoma 
multiforme was not continuous after service separation, but 
first manifested many years after service in 2004.   

With regard to the veteran's Reserve service, there is no 
competent medical evidence that the veteran's gioblastoma 
multiforme is related to any injury or disease during ACDUTRA 
service or any injury during INACDUTRA service.  A September 
2006 Puerto Rico Army National Guard Fit for Duty 
Determination Board reflects that the veteran had over nine 
years of service with the National Guard, and was unfit for 
retention for duty due to diagnosed brain tumor, status post 
removal, gioblastoma multiforme in 2004.  

The Board notes that the veteran's service medical records 
are unavailable.  The Board recognizes that in such cases 
there is a heightened obligation to assist the appellant in 
the development of the case, a heightened obligation to 
explain findings and conclusions, and a heightened duty to 
consider carefully the benefit of the doubt rule in cases.  
See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); 
see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) 
citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  In 
this case, the veteran does not allege that active duty or 
Reserve service medical records would show gioblastoma 
multiforme in service, or would show any injury that is 
alleged to be the cause of the subsequently diagnosed 
gioblastoma multiforme.  

Notwithstanding the appellant's general assertion, such as on 
his claim form, that he has had gioblastoma multiforme since 
1987, there is no credible evidence of continuous symptoms 
since service.  The evidence shows symptoms manifesting in 
2002 or thereafter.  For example, in 2004 the veteran sought 
treatment for gioblastoma multiforme, submitted a claim to 
the US Social Security Administration based on disability 
occurring in December 2002, and did not report a history of 
continuous symptoms from 1987 to the present.  The US Social 
Security Administration found the veteran disabled from April 
2003 due in part to malignant neoplasm of the brain.  Service 
connection has been denied for headaches.  While the veteran 
is competent to testify about symptoms he experiences at any 
time, he is not competent to diagnose gioblastoma multiforme 
or to relate it to active duty or Reserve service.  

In this case, there is no competent medical evidence that 
relates gioblastoma multiforme, which was first diagnosed in 
2004, to either active duty service or Reserve service.  
Regarding medical evidence submitted to the Board in 
reference to the veteran's request to advance his case on the 
docket, in an October 2007 letter J. C. De Jesus, M.D, 
associated the headaches with the veteran's gioblastoma 
multiforme.  However, his opinion does not indicate when the 
headaches began, as the letter indicates that he had treated 
the veteran only from October 2005.  Moreover, Dr. De Jesus, 
does not offer an opinion relating the gioblastoma multiforme 
to any active duty service.  No additional medical opinion is 
needed to decide this case because there is no in-service 
injury or disease to which the post-service gioblastoma 
multiforme could be related by competent medical opinion.

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim, and that the 
veteran's gioblastoma multiforme was not incurred 
in or aggravated by active military service, and service 
connection must be denied.  Because a preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.




ORDER

Service connection for gioblastoma multiforme, status post 
resection, radiotherapy, and chemotherapy, is denied. 



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


